' "7’7 1251,)6? z ();2_

Daniel Ray Ramirez 76914-079
U.S.P.Canaan

PéO.Box-3OO

Waymart , Pa.18472

Augdst 11.2015

v“ ““' g \N
Dear Clerk.-.of)~'.~€ourt - ` - Rcct\\::(\;ELAPPEALS
Court of Criminal Appeals ` COwRTOFCRM ‘
State of Texas h,r?%u§
Box 12308;capit01 Station - ADU l
Austin Texas 78711

Abew»cosia,@\@i%"

,RE:' 97-6-16951-0-2 Ex PARTE£ DANIEL RAMIREZ
Dear Mr. Acosta:

This missive is in the concern of the above case..

The Districthourtsent meja response, of the denial and the w
misconstruing of my motion. l file a response opposing to that
*motion., Objection to the denial of relief.. The Petition was
-sent out under Mail Boleule Houston v. Lack.. The dayhin Which
the letter was placed into the hand of Authorities.Signed and
dated on 8-4-15 . »' l -

My concern and question to the Appeals Court is, Did your Office
recieve that additional.Petition 1107 ?? ?~

If your office did not recieve the Petition/Motion please notify
me and i will Send the additional motion, or request the response_
from the District Court please.

All responses are critical at this point and very well needed..

,I ¢~-~urs § u , _ `_
‘¢ x/\